DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Applicant's argument filed on 01/19/2021 is entered and reviewed. 
Claim status:
Claims 1, 3, 4-6 and 8 are pending.
Claims 1, 3, 6 and 8 are amended.
Claims 2 and 7 are cancelled.
No new claim is added.

Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  Appropriate correction is required.

receive information on a position and a direction of the measuring device and information on a position and a direction of the eyewear device, and synchronize a coordinate space of the measuring device, a coordinate space of the eyewear device, and a coordinate space of the CAD design data, and comprising: 
a step of receiving information on a position and a direction of the measuring device and information on a position and a direction of the eyewear device, and synchronizing a coordinate space of the measuring device, a coordinate space of the eyewear device, and a coordinate space of CAD design data of the management site; a step of receiving the information on the position and the direction of the eyewear device, and transmitting information of a wire frame of the CAD design data viewed from a point indicated by the information to the eyewear device; and a step of displaying the received information of the wire frame on the display by superimposing the information on an actual construction product, a step of making an administrator designate a measurement point on the CAD design data; a step of making the administrator set a target corresponding to the measurement point, and acquiring three-dimensional coordinates of the target; a step of calculating, as difference information, a difference from the measurement point to a coordinate point of the target; and a step of displaying a numerical value of the difference information on the display.”
Here applicant claims the same limitation twice: “receive information on a position and a direction of the measuring device and information on a position and a direction of the eyewear device, and synchronize a coordinate space of the measuring device, a coordinate space of the eyewear device, and a coordinate space of the CAD design data” twice, first by a synchronous measuring unit and then by steps.
Similarly, “a step of receiving the information on the position and the direction of the eyewear device,” is claimed thrice.
Appropriate correction is needed.

Claim 8 recites, “the CPU of the arithmetic processing unit further includes an image analyzing unit configured to perform pattern matching between an image captured by the image pickup unit and the CAD design data,” and then again, “a step of performing pattern matching between the images captured by the image pickup unit and the CAD design data;”
The limitation of “performing pattern matching between the images captured by the image pickup unit and the CAD design data” is claimed twice, first by an image analyzing unit and then by a step.
Appropriate correction is needed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Claim 8 is interpreted under 35 USC 112(f).
Claims 8 recite  “a step of making the administrator designate a plurality of measurement points on the CAD design data”,
“a step of making the administrator set a plurality of targets……. the respective targets”,
“a step of performing pattern matching between the images captured by the image pickup unit and the CAD design data”,
“a step of calculating the difference information for a plurality of characteristic points matched by the pattern matching”; and
“a step of converting the difference information into an image from which the magnitude of the difference is visually understood”.
The closest support available:
 [0067] “The arithmetic processing unit 30 is a control unit configured by mounting at least a CPU and a memory (RAM, ROM, etc.) on an integrated circuit.  In the arithmetic processing unit 30, a synchronous measuring unit 32 is configured by software”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Pat. Pub. No. 20160260261, “Hsu”) in view of STEINER et al. (US Pat. Pub. No. 20190347860, “Steiner”) and Natori et al. (US Pat. Pub. No. 20170030706, “Natori”).
Regarding claim 1 Hsu teaches A management system (Fig. 2c) comprising: 
([0066] “Processing of pixel data from camera(s) 216 may comprise, for example, analyzing the pixel data to detect gestures, position, and the like of a wearer of the head mounted system 20. [0040] In some examples, the augmented reality controller includes a first coprocessor and the graphics processing unit includes a second coprocessor.  Some example welding user interface devices further include an inertial measurement unit to provide at least one of movement information or orientation information corresponding to the field of view”);
a storage unit configured to store CAD design data of a management site ([0048] “……The image or video may be based, for example, on computer-aided design (CAD) models for the workpiece 102, the finished weld on the workpiece (not shown), welding work instructions for the workpiece 102, and/or other data about the work retrieved from local and/or remote (e.g., on a networked server, in a cloud data center, etc.) storage”);  
and an arithmetic processing unit including at least a CPU, the CPU having a synchronous measuring unit configured to receive information on a position and a direction of the eyewear device, wherein the synchronous measuring unit acquires information of a wire frame viewed from a point at the position in the direction of the eyewear device from the CAD design data, ([0008] “FIG. 3 is a flowchart representative of example machine readable instructions which may be executed by one or more processors.
Fig. 2c integral part of element 234, which is augmented reality controller 236 as equivalent elements of eyewear device are also available for server,
[0073]” In some examples, the circuitry depicted as part of the head mounted system 20 may reside in any combination of the head mounted system 20, the equipment 12, the computer 30, and/or any other devices electrically and/or communicatively coupled to the head mounted system 20”.
([0079] “In such examples, sensor and/or image data collected at the head mounted system 20 are transmitted by the augmented reality controller 210 to a second (e.g., more powerful) augmented reality controller 236 in the external computing device 234.  The augmented reality controller 236 may perform the generation and/or rendering of virtual objects (e.g., positioning and/or orientation) and return the virtual object information to the augmented reality controller 210 for final rendering and display via the GPU 218 and the near-eye display 222”);
the eyewear device displays the information of the wire frame that the eyewear device received on the display by superimposing the information on an actual construction product ([0050] “…..As discussed below, the head mounted system 20 may provide an outline or wire-frame model of the important objects superimposed on the real objects such that the wearer 108 can simultaneously see both the arc/puddle and points of the workpiece 102”);
Hsu is silent about a measuring device including a communication unit and a coordinate measuring unit for acquiring three-dimensional coordinates of a target and an arithmetic processing unit including a synchronous measuring unit configured to receive information on a position and a direction of the measuring device and synchronize a coordinate space of the measuring device, a coordinate space of the eyewear device, and a coordinate space of the CAD design data, 
Steiner teaches a measuring device (Fig. 1 element 2) including a communication unit and a coordinate measuring unit (integral part of element 2) for acquiring three-dimensional coordinates of a target ([0043] “The sensor 1 and the coordinate measuring instrument 2 in combination are configured to inspect/measure the measuring object 4”. Fig. 1 shows 3d coordinates M of object 4);
receive information on a position and a direction of the measuring device and information on a position and a direction of the eyewear device, and synchronize a coordinate space of the measuring device, a coordinate space of the eyewear device, and a coordinate space of the CAD design data (Fig. 1  and “[0042]……..Coordinate systems A and S therefore dynamically change their pose relative to the environment (coordinate system E) as well as relative to the measuring object (coordinate system M) and to the coordinate measuring instrument (coordinate system C).” Here coordinate space of eye wear device and coordinate space of measuring device is synched up. As CAD design data (AR-data) comes from one of the mobile sensor and the coordinate measuring instrument see [0014], the coordinate space of the CAD design data is also synched with coordinate space of eye wear device “[0014]….The computer may further be configured for receiving the AR-data from at least one of the mobile sensor and the coordinate measuring instrument.”)  Additionally, paragraph [0009] synchs up the coordinate space of eye-wear device and coordinate space of CAD design data (AR-data) as AR-data is spatially associated with the object in the display.  [0009] “an AR-device comprising a camera configured for capturing an environment of the AR-device, and a display configured for providing a real view of the environment, and overlays onto the real view according to AR-data, said AR-data being spatially associated with the object.”)
	Hsu and Steiner are analogous as they are from the field of augmented reality.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hsu to have included a measuring device including a communication unit and a coordinate measuring unit for acquiring three-dimensional coordinates of a target and an arithmetic processing unit including a synchronous measuring unit configured to receive information on a position and a direction of the measuring device and synchronize a coordinate space of the measuring device, a coordinate space of the eyewear device, and a coordinate space of the CAD design data as taught by Steiner.
The motivation to include the modification is that user can see the augmented wireframe on the display of eye wear device properly without delay when the position and direction of eye wear device or measuring device changes. 
Hsu modified Steiner is silent about the synchronous measuring unit calculates, as difference information, a difference from a measurement point designated 
However Natori teaches calculate, as difference information, a difference from a measurement point designated by an administrator on the CAD design data to a coordinate point of the target set corresponding to the measurement point by the administrator ([105]”… In the example of FIG. 12, the texture image is displayed as the target image, and the reference appearance image is displayed as the reference image.  In this case, the user can intuitively recognize a deviation between the target image and the reference image. [109] …..In the present example, three points are specified on each of the target image and the reference image.  Specifically, points Pa1, Pa2, Pa3 are specified on the target image in the image display area 413, and points Pb1, Pb2, Pb3 are specified on the reference image in the image display area 414.  The points Pa1, Pa2, Pa3 respectively correspond to the points Pb1, Pb2, Pb3.  These points are preferably characteristic points of the measurement target S. These points may be specified by the user”  Point on reference image  refers to measurement point designated by an administrator on the CAD design data  and point on the target image refers to a coordinate point of the target set corresponding to the measurement point by the administrator.)

([0128] “As the deviation information, the maximum value and the minimum value of heights represented by each of the actual height image data and the reference height image data may be displayed.  Differences between these maximum values and minimum values may be displayed”).
Natori and Hsu modified by Steiner are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hsu modified by Steiner by synchronous measuring unit calculating, as difference information, a difference from a measurement point designated by an administrator on the CAD design data to a coordinate point of the target set corresponding to the measurement point by the administrator and  the eyewear device displays a numerical value of the difference information that the eyewear device received on the display similar to calculating, as difference information, a difference from a measurement point designated by an administrator on the CAD design data to a coordinate point of the target set corresponding to the measurement point by the administrator and display a numerical value of the difference information that the eyewear device received on the display as taught Natori.
The motivation for the above to provide user the visual information about deviation of virtual model from the real object so that virtual object can be fixed.

Hsu modified by Steiner and Natori teaches wherein the measuring device further includes an image pickup unit configured to acquire local coordinates (Natori [0070] “In the measuring part 100, a three-dimensional coordinate system peculiar to the device (hereinafter referred to as an actual coordinate system) and a position of the origin are defined”), 
the arithmetic processing unit further includes an image analyzing unit configured to perform pattern matching between an image captured by the image pickup unit and the CAD design data, the synchronous measuring unit calculates the difference information for a plurality of characteristic points matched by the image analyzing unit  (Natori [0025] “…….electing, from the plurality of pieces of CAD height image data, CAD height image data with the highest matching degree with respect to the actual height image data, as reference height image data; displaying as a target image a first image based on the actual height image data or a second image corresponding to the first image, and displaying as a reference image a third image based on the reference height image data or a fourth image corresponding to the third image; performing alignment of the target image and the reference image as first alignment by pattern matching; specifying a measurement place for the measurement target; and displaying information that shows a deviation between the measurement place represented by the actual height image data and the measurement place represented by the reference height image data”), 
and the eyewear device converts the difference information that the eyewear device received into an image from which the magnitude of the difference is visually understood, and displays the image on the display (Hsu teaches eyewear device.
Natori Fig. 12 shows difference information in display area 420a and 420b visually from where the magnitude is understood).

Regarding claim 6 Hsu teaches A management method having (Fig. 2c) an eyewear device (Fig. 2c element 20) including a communication unit (element 206), a display (element 222), a relative position detection sensor (element 228) configured to detect a position of the eyewear device in a management site, and a relative direction detection sensor configured to detect a direction that the eyewear device faces ([0066] “Processing of pixel data from camera(s) 216 may comprise, for example, analyzing the pixel data to detect gestures, position, and the like of a wearer of the head mounted system 20. [0040] In some examples, the augmented reality controller includes a first coprocessor and the graphics processing unit includes a second coprocessor.  Some example welding user interface devices further include an inertial measurement unit to provide at least one of movement information or orientation information corresponding to the field of view”);
a storage unit configured to store CAD design data of a management site ([0048] “……The image or video may be based, for example, on computer-aided design (CAD) models for the workpiece 102, the finished weld on the workpiece (not shown), welding work instructions for the workpiece 102, and/or other data about the work retrieved from local and/or remote (e.g., on a networked server, in a cloud data center, etc.) storage”);  
and an arithmetic processing unit including at least a CPU, the CPU having a synchronous measuring unit configured to receive information on a position and a [0008] “FIG. 3 is a flowchart representative of example machine readable instructions which may be executed by one or more processors. Fig. 2c integral part of element 234, which is augmented reality controller 236 as equivalent elements of eyewear device are also available for server,
[0073]” In some examples, the circuitry depicted as part of the head mounted system 20 may reside in any combination of the head mounted system 20, the equipment 12, the computer 30, and/or any other devices electrically and/or communicatively coupled to the head mounted system 20”.
([0079] “In such examples, sensor and/or image data collected at the head mounted system 20 are transmitted by the augmented reality controller 210 to a second (e.g., more powerful) augmented reality controller 236 in the external computing device 234.  The augmented reality controller 236 may perform the generation and/or rendering of virtual objects (e.g., positioning and/or orientation) and return the virtual object information to the augmented reality controller 210 for final rendering and display via the GPU 218 and the near-eye display 222”);
and a step of displaying the received information of the wire frame on the display by superimposing the information on an actual construction product ([0050] “…..As discussed below, the head mounted system 20 may provide an outline or wire-frame model of the important objects superimposed on the real objects such that the wearer 108 can simultaneously see both the arc/puddle and points of the workpiece 102”);
However Hsu is silent about a measuring device including a communication unit and a coordinate measuring unit for acquiring three-dimensional coordinates of a target and an arithmetic processing unit including a synchronous measuring unit configured to receive information on a position and a direction of the measuring device and synchronize a coordinate space of the measuring device, a coordinate space of the eyewear device, and a coordinate space of the CAD design data, 
Steiner teaches a measuring device (Fig. 1 element 2) including a communication unit and a coordinate measuring unit (integral part of element 2) for acquiring three-dimensional coordinates of a target ([0043] “The sensor 1 and the coordinate measuring instrument 2 in combination are configured to inspect/measure the measuring object 4”. Fig. 1 shows 3d coordinates M of object 4);
receive information on a position and a direction of the measuring device and information on a position and a direction of the eyewear device, and synchronize a coordinate space of the measuring device, a coordinate space of the eyewear device, and a coordinate space of the CAD design data (Fig. 1  and “[0042]……..Coordinate systems A and S therefore dynamically change their pose relative to the environment (coordinate system E) as well as relative to the measuring object (coordinate system M) and to the coordinate measuring instrument (coordinate system C).” Here coordinate space of eye wear device and coordinate space of measuring device is synched up. As CAD design data (AR-data) comes from one of the “[0014]….The computer may further be configured for receiving the AR-data from at least one of the mobile sensor and the coordinate measuring instrument.”)  Additionally, paragraph [0009] synchs up the coordinate space of eye-wear device and coordinate space of CAD design data (AR-data) as AR-data is spatially associated with the object in the display.  [0009] “an AR-device comprising a camera configured for capturing an environment of the AR-device, and a display configured for providing a real view of the environment, and overlays onto the real view according to AR-data, said AR-data being spatially associated with the object.”)
	Hsu and Steiner are analogous as they are from the field of augmented reality.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hsu to have included a measuring device including a communication unit and a coordinate measuring unit for acquiring three-dimensional coordinates of a target and an arithmetic processing unit including a synchronous measuring unit configured to receive information on a position and a direction of the measuring device and synchronize a coordinate space of the measuring device, a coordinate space of the eyewear device, and a coordinate space of the CAD design data; a step of receiving information on a position and a direction of the measuring device and synchronizing a coordinate space of the measuring device, a coordinate space of the eyewear device, and a coordinate Steiner.
The motivation to include the modification is that user can see the augmented wireframe on the display of eye wear device properly without delay when the position and direction of eye wear device or measuring device changes. 

Hsu modified Steiner is silent about a step of making an administrator designate a measurement point on the CAD design data;  a step of making the administrator set a target corresponding to the measurement point, and acquiring three-dimensional coordinates of the target;  a step of calculating, as difference information, a difference from the measurement point to a coordinate point of the target;  and a step of displaying a numerical value of the difference information on the display. 
Natori teaches a step of making an administrator designate a measurement point on the CAD design data;  a step of making the administrator set a target corresponding to the measurement point, and acquiring three-dimensional coordinates of the target;  a step of calculating, as difference information, a difference from the measurement point to a coordinate point of the target;  ([105]”… In the example of FIG. 12, the texture image is displayed as the target image, and the reference appearance image is displayed as the reference image.  In this case, the user can intuitively recognize a deviation between the target image and the reference image. [109] …..In the present example, three points are specified on each of the target image and the reference image.  Specifically, points Pa1, Pa2, Pa3 are specified on the target image in the image display area 413, and points Pb1, Pb2, Pb3 are specified on the reference image in the image display area 414.  The points Pa1, Pa2, Pa3 respectively correspond to the points Pb1, Pb2, Pb3.  These points are preferably characteristic points of the measurement target S. These points may be specified by the user. [0102] Next, the alignment of the target image displayed in the image display area 410 will be described.  In the present embodiment, simplified alignment and advanced alignment can be performed as the alignment.  In a three-dimensional coordinate system corresponding to the actual height image data and the reference height image data”);

and a step of displaying a numerical value of the difference information on the display ([0128] “As the deviation information, the maximum value and the minimum value of heights represented by each of the actual height image data and the reference height image data may be displayed.  Differences between these maximum values and minimum values may be displayed”).
 Natori and Hsu modified by Steiner are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hsu modified by Steiner by a step of making an administrator designate a measurement point on the CAD design data;  a step of making the administrator set a target corresponding to the measurement point, and acquiring three-dimensional coordinates of the target;  a step of calculating, as difference information, a difference from the measurement point to a  Natori.
The motivation for the above to provide user the visual information about deviation of virtual model from the real object so that virtual object can be fixed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu modified Steiner and Natori as applied to claim 1 above, and further in view of Singer (US Pat. Pub. No. 20190094021, “Singer”).
Regarding claim 4 Hsu modified Steiner and Natori teaches wherein the measuring device is a surveying instrument including, as the coordinate measuring unit ([0003] “A generic coordinate measuring instrument may for example be a laser tracker, a laser scanner, a camera system, an articulated arm coordinate measuring machine (CMM), a tachymeter, a theodolite, a total station, a white light sensor, a search of light sensor, a time of flight measuring system, or a laser radar system”) but is silent about measuring device including a distance-measuring unit configured to measure a distance to the target by emitting distance-measuring light, and an angle-measuring unit configured to measure a rotation angle in the horizontal direction and a rotation angle in the vertical direction of distance-measuring unit. 

Singer teaches measuring device including a distance-measuring unit configured to measure a distance to the target by emitting distance-measuring light, and an angle-measuring unit configured to measure a rotation angle in the horizontal direction and a rotation angle in the vertical direction of the distance-measuring unit (Singer [0073] “All surveying instruments have in common that they comprise a support 202/203 configure to rotate about a vertical axis V relative to a base 204/205, a beam directing unit 206/207 configured to rotate about a horizontal axis H relative to the support 202/203, an emitting unit and receiving unit which are arranged in the directing unit 206 or in the support 203.  The emitting unit is configured to emit a transmission beam T and the receiving unit is configured to receive a reception beam R (which is the reflected transmission beam). The surveying instrument comprises a computer (not shown) which is configured to perform Time of Flight (TOF)-measurements based on the beams T an R. The surveying instrument further comprises motors and angle encoders for the rotation axes V and H, such that the TOF-measured distances can be assigned to solid angles (i.e. an elevation angle and an azimuth angle within an instrument-centric, inner coordinate system)”).
Singer and Hsu modified by Steiner and Natori are analogous as they are from the field of surveying or measuring data.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hsu modified by Steiner and Natori to measuring device including a distance-measuring unit configured to measure a distance to the target by emitting distance-measuring light, and an angle-measuring unit configured to measure a rotation angle in the horizontal direction and a rotation angle in the vertical direction of the distance-measuring unit as taught by Singer.
.
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu modified Steiner and Natori as applied to claim 1 above, and further in view of Soubra et al. (US Pat. Pub. No. 20140156219, “Soubra”).
Regarding claim 5 Hsu modified Steiner and Natori is silent about wherein the measuring device is a plurality of cameras each including, as the coordinate measuring unit, an image sensor and an image analyzing unit configured to capture an image of a surrounding landscape including the target and acquire local coordinates. 
Soubra teaches a measuring device is a plurality of cameras each including, as the coordinate measuring unit, an image sensor and an image analyzing unit configured to capture an image of a surrounding landscape including the target and acquire local coordinates ([0007] “In some embodiments, a survey instrument may include an image capture system that includes a plurality of cameras. [0067] A coordinate transform may be used to convert the data from the CAHV format to an intermediate X',Y',Z' camera reference frame such as that illustrated in FIG. 7 [0117] ……As shown in this example, the image capture system 135 may include one or more image capture devices (e.g., digital cameras) having fields-of-view 515 that collectively capture an image of at least a portion of the environment surrounding the survey instrument”).
 	Soubra and Hsu modified by Steiner and Natori are analogous as they are from the field of surveying or measuring data.
 Hsu modified by Steiner and Natori to have measuring device that includes plurality of cameras each including, as the coordinate measuring unit, an image sensor and an image analyzing unit configured to capture an image of a surrounding landscape including the target and acquire local coordinates as taught by Soubra.
The motivation for the above is to provide capability for mapping the positions of target points of a real object in a global coordinate system when the surveying instrument changes its position and the real object can be easily determined on the image in relation to surrounding object.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu modified Steiner and Natori as applied to claim 6 above, and further in view of Soubra.
	Regarding claim 8 Hsu modified by Steiner and Natori teaches wherein the measuring device further includes an image pickup unit configured to acquire local coordinates (Steiner [0043] “The sensor 1 and the coordinate measuring instrument 2 in combination are configured to inspect/measure the measuring object 4”);
The CPU of the arithmetic processing unit further includes an image analyzing unit configured to perform pattern matching between an image captured by the image pickup unit and the CAD design data,  (Natori [0025] “…….electing, from the plurality of pieces of CAD height image data, CAD height image data with the highest matching degree with respect to the actual height image data, as reference height image data; displaying as a target image a first image based on the actual height image data or a second image corresponding to the first image, and displaying as a reference image a third image based on the reference height image data or a fourth image corresponding to the third image; performing alignment of the target image and the reference image as first alignment by pattern matching; specifying a measurement place for the measurement target; and displaying information that shows a deviation between the measurement place represented by the actual height image data and the measurement place represented by the reference height image data”);
	a step of making the administrator designate a plurality of measurement points on the CAD design data;  a step of making the administrator set a plurality of targets corresponding to the measurement points, and acquiring three-dimensional coordinates of the respective targets (Natori [0027] “…..an image display unit for making the display part display as a target image a first image based on the actual height image data or a second image corresponding to the first image, and making the display part display as a reference image a third image based on the reference height image data or a fourth image corresponding to the third image. [0102] Next, the alignment of the target image displayed in the image display area 410 will be described.  In the present embodiment, simplified alignment and advanced alignment can be performed as the alignment.  In a three-dimensional coordinate system corresponding to the actual height image data and the reference height image data”;
 (Natori [0025] “…….electing, from the plurality of pieces of CAD height image data, CAD height image data with the highest matching degree with respect to the actual height image data, as reference height image data; displaying as a target image a first image based on the actual height image data or a second image corresponding to the first image, and displaying as a reference image a third image based on the reference height image data or a fourth image corresponding to the third image; performing alignment of the target image and the reference image as first alignment by pattern matching; specifying a measurement place for the measurement target; and displaying information that shows a deviation between the measurement place represented by the actual height image data and the measurement place represented by the reference height image data”), 
 and a step of converting the difference information into an image from which the magnitude of the difference is visually understood, and displaying the image on the display (Hsu teaches eyewear device. Natori Fig. 12 shows difference information in display area 420a and 420b visually from where the magnitude is understood);
Hsu modified by Steiner and Natori is silent about a step of capturing images of surrounding landscapes including the targets by the image pickup unit;
Soubra teaches a step of capturing images of surrounding landscapes including the targets by the image pickup unit; ([0007] “In some embodiments, a survey instrument may include an image capture system that includes a plurality of cameras…..At a first location, first images are captured that include features from an environment around the survey instrument. [0067] A coordinate transform may be used to convert the data from the CAHV format to an intermediate X',Y',Z' camera reference frame such as that illustrated in FIG. 7 [0117] ……As shown in this example, the image capture system 135 may include one or more image capture devices (e.g., digital cameras) having fields-of-view 515 that collectively capture an image of at least a portion of the environment surrounding the survey instrument”).

Soubra, and Hsu modified by Steiner and Natori are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Hsu modified by Steiner to have a step of capturing images of surrounding landscapes including the targets by the image pickup unit as taught by Soubra.
The motivation for the above is to provide capability for mapping the positions of target points of a real object in a global coordinate system when the surveying instrument changes its position and the real object can be easily determined on the image in relation to surrounding object.




Response to Arguments
Applicant’s arguments, see remarks Page 6 filed 01/19/2022, with respect to interpretation of claim 6 under 35 USC 112(f) have been fully considered and are persuasive.  The interpretation under 35 USC 112(f) has been withdrawn. However claim interpretation for claim 8 has been maintained.

Applicant’s arguments, see remarks Page 6 filed 01/19/2022, with respect to rejection of claims under obvious type double patenting have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant’s arguments, see remarks Pages  6-11 filed 01/19/2022, with respect to rejection of claim 1 under  35 USC 103 have been fully considered and are persuasive.  The rejection has been withdrawn. However upon further considerations, a new ground(s) of rejection has been filed under 35 USC 103 as being unpatentable over Hsu (US Pat. Pub. No. 20160260261, “Hsu”) in view of STEINER et al. (US Pat. Pub. No. 20190347860, “Steiner”) and Natori et al. (US Pat. Pub. No. 20170030706, “Natori”).

Applicant argues, see remarks Pages 8-9, “There is no “synchronous measuring unit” that calculates, as difference information, “a difference from a measurement point designated by an administrator on the CAD design data to a coordinate point of the target set corresponding to the measurement point by the administrator,...”” Even more importantly, the Hsu interface 401/“eyewear device” does not “display[] a numerical value of the difference information that the eyewear device received on the display.” 

Examiner replies, Natori [105]  calculates, as difference information, a difference from a measurement point designated by an administrator on the CAD design data to a coordinate point of the target set corresponding to the measurement point by the administrator. See Natori, [105]”… In the example of FIG. 12, the texture image is displayed as the target image, and the reference appearance image is displayed as the reference image.  In this case, the user can intuitively recognize a deviation between the target image and the reference image. [109] …..In the present example, three points are specified on each of the target image and the reference image.  Specifically, points Pa1, Pa2, Pa3 are specified on the target image in the image display area 413, and points Pb1, Pb2, Pb3 are specified on the reference image in the image display area 414.  The points Pa1, Pa2, Pa3 respectively correspond to the points Pb1, Pb2, Pb3.  These points are preferably characteristic points of the measurement target S. These points may be specified by the user”.  Point on reference image  refers to measurement point designated by an administrator on the CAD design data  and point on the target image refers to a coordinate point of the target set corresponding to the measurement point by the  [105] and Fig. 12 a deviation between two images or coordinates of two points on two images can be calculated.  Natori [0128] displays  value of the difference information from two images.  [0128] displays the deviation between points from two images. Maximum value of height of a target image and maximum value of height for reference image are displayed. The difference of maximum values of both images are displayed. See Natori, [0128] “As the deviation information, the maximum value and the minimum value of heights represented by each of the actual height image data and the reference height image data may be displayed.  Differences between these maximum values and minimum values may be displayed”
Examiner proposed to modify Hsu modified by Steiner to have the synchronous measuring unit calculate, as difference information, a difference from a measurement point designated by an administrator on the CAD design data to a coordinate point of the target set corresponding to the measurement point by the administrator and  the eyewear device displays a numerical value of the difference information that the eyewear device received on the display similar to calculating, as difference information, a difference from a measurement point designated by an administrator on the CAD design data to a coordinate point of the target set corresponding to the measurement point by the administrator and display a numerical value of the difference information that the eyewear device received on the display as taught Natori.


Examiner replies, Applicant compares the feature of  Natori and applicant’s specification. However, Natori is included as a secondary reference in a 35 USC 103 rejection. Natori is included to show the synchronization of images. Natori [105]  calculates, as difference information, a difference from a measurement point designated by an administrator on the CAD design data to a coordinate point of the target set corresponding to the measurement point by the administrator. See Natori [105] [109] discloses recognizing deviation between a target image and a reference image  by comparing different measurement points.   Point on reference image  refers to   and point on the target image refers to a coordinate point of the target set corresponding to the measurement point by the administrator . Here Natori  synchronizes two images by synchronizing two sets of coordinates of the images. From [105] and Fig. 12 a deviation between two images or coordinates of two points on two images can be calculated.  Natori [0128] displays  value of the difference information from two images.  [0128] displays the deviation between points from two images. Maximum value of height of a target image and maximum value of height for reference image are displayed. The difference of maximum values of both images are displayed. 
Examiner proposed to modify Hsu modified by Steiner to have the synchronous measuring unit calculate, as difference information, a difference from a measurement point designated by an administrator on the CAD design data to a coordinate point of the target set corresponding to the measurement point by the administrator and  the eyewear device displays a numerical value of the difference information that the eyewear device received on the display similar to calculating, as difference information, a difference from a measurement point designated by an administrator on the CAD design data to a coordinate point of the target set corresponding to the measurement point by the administrator and display a numerical value of the difference information that the eyewear device received on the display as taught Natori.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612